Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5, 15, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/26/2022.
Applicant’s election without traverse of Species 2 and Invention I in the reply filed on 9/26/2022 is acknowledged.
Regarding claim 17, while Applicant stated in the reply that Claim 17 is generic to Species 1 and 2, this does not appear to be accurate.  Claim 17 requires “wherein the metallic shell defines a portion of the inner surface and a portion of the outer surface”.  A review of Fig 2-4B and P[0041]-P[0048] of the specification, finds support for this limitation only in Species 1, not Species 2.  Therein, the claim is withdrawn along with the other claims directed to non-elected species.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 12-14, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hall et al. (US 11008887), hereinafter: “Hall”.  Note the equivalent US PG Pub (US 20200200038) by Hall et al. equally applies to the rejection below.
In Reference to Claim 1
Hall teaches:
A containment assembly(100) of a gas turbine engine(Col 4, ln. 1-11), comprising: 
a containment case(108) extending along an axial direction(direction parallel with axis of rotation of 106) about a longitudinal centerline(engine centerline axis; Col 4, ln. 1-11) of the gas turbine engine, the containment case having an inner surface(radially inner surface of 111,118) and an outer surface(radially outer surface of 108,141) spaced apart along a radial direction(clearly shown in Fig 2-7), the containment case including an annular composite shell(108; Col 4, ln. 21-37) joined with an annular metallic shell(117; Col 4, ln. 52-65), 
wherein the metallic shell defines a first portion of the inner surface(as shown in at least Fig 2-7; at least portion 118 of 117 defines a first portion of the inner surface; Col 4, ln. 38-51) and the composite shell defines a second portion of the inner surface(as shown in at least Fig 2-7, at least portion 111 of 108 defines a second portion of the inner surface).
In Reference to Claim 2
Hall teaches:
The containment assembly of claim 1(see rejection of claim 1 above), wherein the metallic shell interlocks(at least via 342) with the composite shell along a circumferential direction(Fig 2-7).
In Reference to Claim 12
Hall teaches:
The containment assembly of claim 1(see rejection of claim 1 above), wherein the metallic shell is recessed within the composite shell such that the composite shell defines the outer surface of the containment case(as shown in Fig 4-7, the metallic shell 117 is recessed into cavity 119 of composite shell 108).
In Reference to Claim 13
Hall teaches:
The containment assembly of claim 1(see rejection of claim 1 above), wherein the containment assembly surrounds a plurality of fan blades(104) attached to a disk(106), each fan blade of the plurality of fan blades extending along a radial direction(Fig 1), and wherein the disk is rotatable about the longitudinal centerline(col 4, ln. 1-11).
In Reference to Claim 14
Hall teaches:
The containment assembly of claim 13(see rejection of claim 13 above), wherein the metallic shell is disposed radially adjacent the plurality of fan blades(as shown in Fig 1 the metallic shell 117 is disposed directly radially outward of the plurality of fan blades).
In Reference to Claim 16
Hall teaches:
A hybrid composite component(100) of a gas turbine engine(Col 4, ln. 1-11), comprising: 
an annular composite shell(108; Col 4, ln. 21-37); and 
an annular metallic shell(117) joined with the composite shell(Col 4, ln. 52-65), wherein at least one segment of the metallic shell interlocks(via 342) with the composite shell(as clearly shown in Fig 3-7).
In Reference to Claim 19
Hall teaches:
The hybrid composite component of claim 16(see rejection of claim 16 above), wherein the hybrid composite component is a fan containment case assembly(Col 4, ln. 1-11) surrounding a plurality of fan blades(104) attached to a disk(106), each fan blade of the plurality of fan blades extending along a radial direction(Fig 1), the disk is rotatable about a longitudinal centerline of the gas turbine engine(Col 4, ln. 1-11), and wherein the metallic shell defines an inner surface of the hybrid composite component disposed radially adjacent the plurality of fan blades(as shown in at least Fig 2-7; at least portion 118 of 117 defines a portion of the inner surface immediately radially outward of the fan blades; Col 4, ln. 38-51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Prabhakar et al. (US 20200011203), hereinafter: “Prabhakar”.
In Reference to Claim 6
Hall teaches:
The containment assembly of claim 1(see rejection of claim 1 above), wherein the metallic shell comprises a plurality of metallic panels(Col 4, ln. 56-58), each metallic panel comprising a first end circumferentially spaced apart from a second end(a circumferential section must necessarily have first and second circumferentially spaced ends; Col 4, ln. 56-58)
Hall fails to teach:
wherein the plurality of metallic panels interlock along their respective first and second ends to form the annular metallic shell.
Prabhakar teaches:
	A similar blade containment structure(30) having a plurality of metallic panels(46; P[0033]), each panel having a first end(62) circumferential spaced apart from a second end(64) wherein the plurality of metallic panels interlock along their respective first and second ends to form an annular metallic shell(P[0033]; Fig 4-8)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall to incorporate the teachings of Prabhakar to interlock the first and second ends of the metallic panels of Hall to retain the segments in their desired position while providing adequate rigidity and strength required for the application(P[0033])
In Reference to Claim 7
Hall in view of Prabhakar teaches:
The containment assembly of claim 6(see rejection of claim 6 above), wherein each of the first end and the second end of each metallic panel of the plurality of metallic panels defines a groove extending along the axial direction and the circumferential direction such that adjacent metallic panels of the plurality of metallic panels contact one another along their grooves to interlock along their first and second ends(as shown in Fig 8 of Prabhakar, each metallic panel defines a groove that extends axially and circumferentially such that the first and second ends of adjacent panels contact one another along their grooves to interlock and form the shiplap joint 90; P[0033]).
In Reference to Claim 8
Hall in view of Prabhakar teaches:
The containment assembly of claim 6(see rejection of claim 6 above), wherein the containment case further includes a plurality of attachment mechanisms(342; Fig 4 of Hall), each attachment mechanism disposed between the composite shell and the metallic shell to join the composite shell and the metallic shell(as shown in Fig 4 of Hall, the bolts 342 join the composite shell 108 and the metallic shell 117).
In Reference to Claim 9
Hall in view of Prabhakar teaches:
The containment assembly of claim 8(see rejection of claim 8 above), wherein each metallic panel of the plurality of metallic panels comprises an attachment zone(area proximate 342 having an axial width extending between the leading and trailing edge of the blade 104 and circumferentially between the first end and the second end of each metallic panel; Fig 4 of Hall), the respective attachment mechanism of the plurality of attachment mechanisms disposed within the attachment zone(Fig 4 of Hall), and wherein the attachment zone is defined longitudinally inward with respect to each of the first end and the second end of the respective metallic panel(while the first and second circumferential ends of the respective metallic panel is not explicitly shown, the attachment zone extends longitudinally inward of the first and second circumferential ends as it extends circumferentially between the ends) .
In Reference to Claim 10
Hall in view of Prabhakar teaches:
The containment assembly of claim 8(see rejection of claim 8 above), wherein the plurality of attachment mechanisms comprises a plurality of bolts(342 is a bolt; Col 7, ln. 5-23).
In Reference to Claim 18
Hall teaches:
The hybrid composite component of claim 16(see rejection of claim 16 above), wherein the metallic shell comprises a plurality of metallic panels(Col 4, ln. 56-58), each metallic panel comprising a first end circumferentially spaced apart from a second end(a circumferential section must necessarily have first and second circumferentially spaced ends; Col 4, ln. 56-58), and wherein the metallic shell is disposed in a recess defined by the composite shell(as shown in Fig 4-7, the metallic shell 117 is recessed into cavity 119 of composite shell 108).
Hall fails to teach:
wherein the at least one segment of the metallic shell interlocks with an adjacent metallic panel along the axial length.
Prabhakar teaches:
	A similar blade containment structure(30) having a plurality of metallic panel segments(46; P[0033]), each panel segment having a first end(62) circumferential spaced apart from a second end(64) wherein each metallic panel segment interlocks with an adjacent metallic panel segment along the axial length of their respective first and second ends to form an annular metallic shell(P[0033]; Fig 4-8)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall to incorporate the teachings of Prabhakar to interlock the first and second ends of the metallic panel segments of Hall to retain the segments in their desired position while providing adequate rigidity and strength required for the application(P[0033])
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Prabhakar and in further view of Harper et al. (US 7402022), hereinafter: “Harper”.
In Reference to Claim 11
Hall in view of Prabhakar teaches:
The containment assembly of claim 8(see rejection of claim 8 above),
Hall in view of Prabhakar fails teach:
wherein at least one of the composite shell and the plurality of metallic panels defines a plurality of slots, each slot corresponding to a respective attachment mechanism of the plurality of attachment mechanisms.
Harper teaches:
	An analogous containment assembly(38) having a plurality of metallic panels(80) that are inserted into a recess of an outer casing(40,104), the outer casing defining a plurality of slots(118), each slot corresponding to a respective attachment mechanism(110) of a plurality of attachment mechanisms(Col 5, ln. 28-50).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hall in view of Prabhakar to incorporate the teachings of Harper to form the bolt apertures as elongated slots to help protect the fasteners from shearing during a blade off event(Col 5, ln. 47-50).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Finlayson et al. (US 11118511) and (US 20200123924) are cited for teachings similar blade containment arrangements for use in gas turbine engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745